Citation Nr: 0528349	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a rating in excess of 10 
percent for chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1970 to September 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  A March 
1992 rating decision had granted a 20 percent evaluation for 
the service-connected left knee disability, under diagnostic 
code 5257.  The veteran was examined in March 2002 and the RO 
considered the results.  In April 2002, the RO proposed to 
reduce the evaluation of the service-connected knee disorder.  
The reduction was made by a June 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2005, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  At the hearing, the veteran's representative 
asked that the case be remanded so the veteran could be given 
another VA examination, and so that his Social Security 
Administration medical records could be obtained.  The Board 
accedes to this request for the reasons given below.  

It is not clear whether the claims folder was available to 
the examiner at the time of the March 1992 VA examination, 
which was the basis for the 20 percent rating granted that 
month.  On the March 2002 VA examination, which was used to 
reduce the rating, the doctor acknowledged that the claims 
folder was not available.  Although it was available for the 
November 2002 VA examination, it was not mentioned on 
examination in June 2004, and was not available on 
examination in August 2004.  In this case, it is desirable 
for the veteran to be afforded an examination with the claims 
file present.  See VAOPGCPREC 20-95 (1995).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  The Court determined that 38 C.F.R. § 4.40 
specifically refers to disability due to lack of normal 
"endurance", provides for a rating to be based on 
"functional loss . . . due to . . . pain", and states that 
"a part which becomes painful on use must be regarded as 
seriously disabled."  (Emphasis by Court).  Furthermore, 
section 4.40 provides that "[i]t is essential that the 
[rating] examination . . . adequately portray the . . . 
functional loss."  (Emphasis by Court).  The examiner should 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.  DeLuca, at 205.  In Arnesen v. 
Brown, 8 Vet. App. 432 (1995) the Court applied the 
principles of DeLuca to the rating of knees.  The examiner 
should evaluate the veteran's knees in accordance with the 
guidance of the Court and the applicable regulations.  

In this case, on the March 2002 VA examination, the doctor 
reported the veteran's range of motion and commented that he 
had some pain with active motion.  However, the doctor did 
not describe how pain limited motion.  On the November 2002 
VA examination, the doctor noted increased pain with 
repetitive flexion and extension, but did not express an 
opinion as to limitation of motion, in degrees, caused by 
pain.  Similarly, on the June 2004 VA examination, the 
examiner concluded that symptoms were limiting the veteran's 
function, but the examiner did not indicate the extent to 
which function was limited.  Specifically, although the 
veteran complained of flare-ups, there was no attempt to 
portray the flare-ups in terms of the degree of additional 
range-of-motion lost, as required by the regulation.  
Although the veteran has had several VA examinations, none of 
them appear to fully comply with the requirements of 
38 C.F.R. §§ 4.40 and 4.45, as analyzed by the Court in 
DeLuca.  Therefore, a remand is required.  

The veteran has requested that VA obtain and consider his 
Social Security Administration (SSA) records.  The Court has 
repeatedly held that when VA is on notice that there are SSA 
records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA), emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. 
§ 5103A (b)(3), (c)(3) (West 2002).  

For these reasons, the case is REMANDED for the following 
action:  

1.  Request a complete copy of the 
veteran's medical records and any 
disability decisions from SSA.  

2.  Request all VA medical treatment 
records since June 2004 and associate them 
with the file.  Obtain the veteran's 
vocational rehabilitation file. 

3.  The veteran should be scheduled for an 
examination of his left knee.  The claims 
folder should be made available to the 
examiner for review.  Any test or studies 
which the examiner should deem appropriate 
or necessary to respond to the following 
questions should be done.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of left knee motion, 
describing any limiting factors.  If the 
veteran experiences pain on motion, the 
physician should express an opinion as to 
the credibility of the complaints and 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  The examiner should report the range 
of motion after repetitive flexion and 
extension.  

c.  Describe any subluxation or 
instability, or report if there is no 
subluxation or instability.  

d.  Describe all functional loss affecting 
the knees including more movement than 
normal, any locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degrees of additional range-
of-motion lost.  If that is not possible, 
the examiner should so state.  

e.  The examiner should also describe, in 
terms of the degrees of additional range-
of-motion lost, any pain during flare-ups.  
If that is not possible, the examiner 
should so state.  

4.  Thereafter, readjudicate this claim in 
light of the evidence added to the record 
since the last supplemental statement of 
the case (SSOC), including all relevant 
diagnostic criteria and controlling 
opinions by VA General Counsel.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260 and 5261; VAOPGCPREC 23-97, and 
VAOPGCPREC 9-2004.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a SSOC.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

